UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation (I.R.S. Employer Identification Number) or organization) 13710 FNB Parkway Omaha, Nebraska 68154-5200 (Address of principal executive offices) (Zip code) 877-290-2772 (Registrant's telephone number, including area code) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of April 30, 2008, there were 34,856,086 of the registrant’s common units outstanding. 1 TC PIPELINES, LP Page No. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Glossary 3 Item 1. Financial Statements Consolidated Statement of Income – Three months ended March 31, 2008 and 2007 4 Consolidated Statement of Comprehensive Income – Three months ended March 31, 2008 and 2007 4 Consolidated Balance Sheet – March 31, 2008 and December 31, 2007 5 Consolidated Statement of Cash Flows – Three months ended March 31, 2008 and 2007 6 Consolidated Statement of Changes in Partners’ Equity – Three months ended March 31, 2008 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Results of Operations of TC PipeLines 17 Liquidity and Capital Resources of TC PipeLines 20 Liquidity and Capital Resources of our Pipeline Systems 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1A. Risk Factors 24 Item 6. Exhibits 26 All amounts are stated in United States dollars unless otherwise indicated. 2 Glossary The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: Bcf/d…………… Billion cubic feet per day DCF…………… Discounted cash flow Dth/d…………… Dekatherms per day FASB…………… Financial Accounting Standards Board FERC…………… Federal Energy Regulatory Commission GAAP…………… U.S. generally accepted accounting principles Great Lakes…………… Great Lakes Gas Transmission Limited Partnership GTN…………… Gas Transmission Northwest Corporation LIBOR…………… London Interbank Offered Rate MLP…………… Master Limited Partnership MMcf/d…………… Million cubic feet per day NOPR…………… Notice of Proposed Rulemaking Northern Border…………… Northern Border Pipeline Company Our pipeline systems………… Great Lakes, Northern Border and Tuscarora ROE…………… Return on equity SEC…………… Securities and Exchange Commission SFAS…………… Statement of Financial Accounting Standards TCNB…………… TransCanada Northern Border Inc. TransCanada…………… TransCanada Corporation and its subsidiaries Tuscarora…………… Tuscarora Gas Transmission Company U.S…………… United States of America WCSB…………… Western Canada Sedimentary Basin 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PipeLines, LP Consolidated Statement of Income (unaudited) Three months ended March 31, (millions of dollars except per common unit amounts) 2008 2007 Equity income from investment in Great Lakes (Note 2) 18.6 7.0 Equity income from investment in Northern Border (Note 3) 19.5 17.8 Transmission revenues 6.9 6.9 Operating expenses (2.2 ) (2.0 ) Depreciation (1.6 ) (1.6 ) Financial charges, net and other (7.6 ) (8.1 ) Net income 33.6 20.0 Net income allocation Common units 31.0 19.0 General partner 2.6 1.0 33.6 20.0 Net income per common unit (Note 6) $0.89 $0.77 Weighted average common units outstanding (millions) 34.9 24.6 Common units outstanding, end of the period (millions) 34.9 34.9 Consolidated Statement of Comprehensive Income (unaudited) Three months ended March 31, (millions of dollars) 2008 2007 Net income 33.6 20.0 Other comprehensive loss Change associated with current period hedging transactions (Note 9) (12.3 ) (1.2 ) Change associated with current period hedging transactions of investees (1.6 ) (0.3 ) (13.9 ) (1.5 ) Total comprehensive income 19.7 18.5 See accompanying notes to the consolidated financial statements. 4 TC PipeLines, LP Consolidated Balance Sheet (unaudited) (millions of dollars) March 31, 2008 December 31, 2007 ASSETS Current Assets Cash and short-term investments 1.6 7.5 Accounts receivable and other 3.5 4.2 5.1 11.7 Investment in Great Lakes (Note 2) 728.1 721.1 Investment in Northern Border (Note 3) 536.6 541.9 Plant, property and equipment (net of $63.3 million accumulated depreciation, 2007 - $61.7 million) 137.2 134.1 Goodwill 81.7 81.7 Other assets 1.9 2.1 1,490.6 1,492.6 LIABILITIES AND PARTNERS' EQUITY Current Liabilities Bank indebtedness - 1.4 Accounts payable 5.3 4.8 Accrued interest 3.6 3.0 Current portion of long-term debt (Note 5) 4.6 4.6 13.5 13.8 Other long-term liabilities 22.1 9.9 Long-term debt (Note 5) 560.8 568.8 596.4 592.5 Partners' Equity Common units 900.1 892.3 General partner 19.3 19.1 Accumulated other comprehensive loss (25.2 ) (11.3 ) 894.2 900.1 1,490.6 1,492.6 Subsequent events (Note 10) See accompanying notes to the consolidated financial statements. 5 TC PipeLines, LP Consolidated Statement of Cash Flows (unaudited) Three months ended March 31, (millions of dollars) 2008 2007 CASH GENERATED FROM OPERATIONS Net income 33.6 20.0 Depreciation 1.6 1.6 Amortization of other assets 0.1 0.1 Equity income in excess of distributions received from Great Lakes - (7.0 ) Increase in long-term liabilities 0.1 - Equity allowance for funds used during construction (0.2 ) - Decrease in operating working capital 0.4 1.0 35.6 15.7 INVESTING ACTIVITIES Reduction in the return of capital from Great Lakes (7.0 ) - Return of capital from Northern Border (Note 3) 3.6 4.4 Investment in Great Lakes (Note 2) - (733.3 ) Investment in Tuscarora, net of cash acquired (Note 4) - 0.1 Capital expenditures (4.5 ) (0.6 ) Other assets - (1.1 ) (7.9 ) (730.5 ) FINANCING ACTIVITIES Distributions paid (25.6 ) (11.3 ) Equity issuances, net - 607.3 Long-term debt issued - 133.0 Long-term debt repaid (Note 5) (8.0 ) (9.0 ) (33.6 ) 720.0 (Decrease)/increase in cash and short-term investments (5.9 ) 5.2 Cash and short-term investments, beginning of period 7.5 4.6 Cash and short-term investments, end of period 1.6 9.8 Interest payments made 7.1 5.6 See accompanying notes to the consolidated financial statements. 6 TC PipeLines, LP Consolidated Statement of Changes in Partners’ Equity (unaudited) Common Units General Partner Accumulated Other Comprehensive Loss (1) Partners' Equity (millions (millions (millions (millions (millions (millions of units) of dollars) of dollars) of dollars) of units) of dollars) Partners' equity at December 31, 2007 34.9 892.3 19.1 (11.3) 34.9 900.1 Net income - 31.0 2.6 - - 33.6 Distributions paid - (23.2) (2.4) - - (25.6) Other comprehensive loss - - - (13.9) - (13.9) Partners' equity at March 31, 2008 34.9 900.1 19.3 (25.2) 34.9 894.2 (1) Based on interest rates at March 31, 2008, the amount of losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is $7.0 million, which will be offset by a reduction to interest expense of a similar amount. See accompanying notes to the consolidated financial statements. 7 TC PipeLines, LP Notes to Consolidated Financial Statements Note 1Organization and Significant Accounting Policies TC PipeLines, LP and its subsidiaries are collectively referred to herein as “TC PipeLines” or “the Partnership”. In this report, references to “we”, “us” or “our” refer to TC PipeLines or the Partnership. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although management believes these estimates are reasonable, actual results could differ from these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial results for the interim periods presented. The results of operations for the three months ended March 31, 2008 and 2007 are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2007. Our significant accounting policies are consistent with those disclosed in Note 2 of the financial statements in our annual report on Form 10-K for the year ended December 31, 2007. Certain comparative figures have been reclassified to conform to the current period’s presentation. Amounts are stated in U.S. dollars. Note 2Investment in Great Lakes On February 22, 2007, we acquired a 46.45 per cent general partner interest in Great Lakes Gas Transmission Limited Partnership (Great Lakes). On the same day, a wholly-owned subsidiary of TransCanada Corporation (TransCanada) became the operator of Great Lakes. Great Lakes is regulated by the Federal Energy Regulatory Commission (FERC). We use the equity method of accounting for our interest in Great Lakes. Great Lakes had no undistributed earnings for the period ended March 31, 2008 (period February 23, 2007 to March 31, 2007 - $7.0 million). The following tables contain summarized financial information of Great Lakes: Summarized Consolidated Great Lakes Income Statement (unaudited) Three months ended March 31, For the period from February 23 to March 31, (millions of dollars) 2008 2007 Transmission revenues 79.7 30.4 Operating expenses (15.1 ) (6.1 ) Depreciation (14.6 ) (5.9 ) Financial charges, net and other (8.2 ) (3.4 ) Michigan business tax (1.7 ) - Net income 40.1 15.0 8 Summarized Consolidated Great Lakes Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments 60.6 32.0 Other current assets 44.3 55.5 Plant, property and equipment, net 957.3 969.2 1,062.2 1,056.7 Liabilities and Partners' Equity Current liabilities 41.1 50.7 Deferred credits 0.4 0.4 Long-term debt, including current maturities 440.0 440.0 Partners' capital 580.7 565.6 1,062.2 1,056.7 Note 3Investment in Northern Border We own a 50 per cent general partner interest in Northern Border Pipeline Company (Northern Border). Effective April 1, 2007, TransCanada Northern Border Inc. (TCNB), a wholly-owned subsidiary of TransCanada, became the operator of Northern Border. Northern Border is regulated by the FERC. We use the equity method of accounting for our interest in Northern Border. Northern Border had no undistributed earnings for the periods ended March 31, 2008 and The following tables contain summarized financial information of Northern Border: Summarized Northern Border Income Statement (unaudited) Three months ended March 31, (millions of dollars) 2008 2007 Transmission revenues 83.8 79.6 Operating expenses (19.4 ) (17.8 ) Depreciation (15.2 ) (15.3 ) Financial charges, net and other (9.7 ) (10.4 ) Net income 39.5 36.1 Summarized Northern Border Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments 18.1 22.9 Other current assets 34.5 39.8 Plant, property and equipment, net 1,415.0 1,428.3 Other assets 24.8 23.9 1,492.4 1,514.9 Liabilities and Partners' Equity Current liabilities 45.9 53.4 Deferred credits and other 11.2 8.1 Long-term debt, including current maturities 607.3 615.3 Partners' equity Partners' capital 833.7 840.5 Accumulated other comprehensive loss (5.7 ) (2.4 ) 1,492.4 1,514.9 9 Note 4Investment in Tuscarora As of December 31, 2007, we acquired the remaining two per cent general partner interest in Tuscarora Gas Transmission Company (Tuscarora), thereby making it a wholly-owned subsidiary. Tuscarora is operated by TCNB and is regulated by the FERC. We use the consolidation method of accounting for our investment in Tuscarora. The following tables contain summarized financial information of Tuscarora: Summarized Tuscarora Income Statement (unaudited) Three months ended March 31, (millions of dollars) 2008 2007 Transmission revenues 6.9 6.9 Operating expenses (1.2 ) (1.2 ) Depreciation (1.6 ) (1.6 ) Financial charges, net and other (0.9 ) (1.2 ) Net income 3.2 2.9 Summarized Tuscarora Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments - 6.1 Other current assets 9.2 2.6 Plant, property and equipment, net 137.2 134.1 Other assets 0.5 0.6 146.9 143.4 Liabilities and Partners' Equity Current liabilities 6.4 6.1 Long-term debt, including current maturities 66.4 66.4 Partners' capital 74.1 70.9 146.9 143.4 Summarized Tuscarora Cash Flow Statement (unaudited) Three months ended March 31, (millions of dollars) 2008 2007 Cash flows provided by operating activities 6.6 5.1 Cash flows used in investing activities (4.5 ) (0.6 ) Cash flows used in financing activities (8.2 ) - Decrease/(increase) in cash and short-term investments (6.1 ) 4.5 Cash and short-term investments, beginning of period 6.1 2.9 Cash and short-term investments, end of period - 7.4 Note 5Credit Facility and Long-Term Debt (unaudited) March 31, December 31, (millions of dollars) 2008 2007 Senior Credit Facility 499.0 507.0 Series A Senior Notes due 2010 54.5 54.5 Series B Senior Notes due 2010 5.5 5.5 Series C Senior Notes due 2012 6.4 6.4 565.4 573.4 10 We had $499.0 million outstanding under the Senior Credit Facility at March 31, 2008 (December 31, 2007 - $507.0 million). The interest rate on the Senior Credit
